Citation Nr: 0513014	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance 
Benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946, from September 1950 to October 1951, and from October 
1952 to August 1975.  The veteran died in September 2001.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in April 2004.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on September [redacted], 2001.  The immediate cause of death was 
noted to be complications of hip fracture due to a fall.

2.  At the time of the veteran's death, service connection 
was in effect for post-operative duodenal ulcer with 
malanemia, hiatal hernia, dumping syndrome, and dizziness, 
rated as 20 percent disabling; gouty arthritis, with 
osteoarthritis of the feet, rated as 20 percent disabling; 
and high frequency hearing loss of the left ear, rated as 0 
percent disabling.  The veteran's combined rating was 40 
percent.  

3.  The veteran's diabetes mellitus and history of lung 
cancer are related to service.  

4.  While being treated for a hip fracture in September 2001 
the veteran experienced an acute myocardial infarction 
followed by hypotension, respiratory failure and death.  

5.  The complications of hip fracture are not of service 
origin and are not causally related to the veteran's service 
connected disabilities.

6.  A disability of service origin was not involved in the 
veteran's death.

7.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.

8.  At the time of his death, the veteran did not have a 
service-connected total disability that was permanent in 
nature.


CONCLUSIONS OF LAW

1.  Complications of a hip fracture, to include a myocardial 
infarction and hypotension, were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2004).

2.  Complications of a hip fracture were not proximately due 
to or the result of a service connection disease or injury.  
38 C.F.R. § 3.310 (2004).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

4.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

5.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  She was provided with a copy of 
the pertinent rating action, and a statement of the case 
dated June 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letter dated February 2002.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

All available records have been obtained and associated with 
the claims folder.  

The Board notes that the appellant was not specifically 
informed to furnish copies of any evidence pertinent to her 
claims in her possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to her case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Service personnel records show that the veteran served on 
active duty from January 1944 to April 1946, from September 
1950 to October 1951, and from October 1952 to August 1975, 
to include a tour of duty in Vietnam.  He was awarded the 
Combat Action Ribbon for service in the Republic of Vietnam.

The veteran died on September [redacted], 2001.  The official death 
certificate indicates that he died from complications of a 
hip fracture due to, or as a consequence of, a fall.  The 
physician certifying the death certificate indicated that the 
veteran fell at his residence on September 20, 2001.  An 
autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for post-operative duodenal ulcer with malanemia, 
hiatal hernia, dumping syndrome, and dizziness, rated as 20 
percent disabling; gouty arthritis, with mild osteoarthritis 
of the feet, rated as 20 percent disabling; and high 
frequency hearing loss of the left ear, rated as 0 percent 
disabling.  The veteran's combined rating was 40 percent.

The evidence reflects that the veteran received treatment at 
private facilities from 1993 to September 2001 for various 
disorders including gastrointestinal problems, severe 
osteoporosis, and compression fractures of the spine.  The 
record shows that the veteran underwent a right upper 
lobectomy in 1993 due to pulmonary fibrosis.  April 1999 CT 
scan of the lungs showed a mass in the right upper lobe 
thought to be a fibrosis and masses at the left lung base it 
was remarked that carcinoma could not be excluded and follow-
up was recommended.  Subsequent treatment records do not 
confirm the presence of ling cancer.

The veteran was hospitalized at a private facility on 
September 20, 2001, for right hip pain.  The clinical history 
indicated that the veteran tripped on a step at home and 
fell.   In the emergency room, X-rays of the hip and pelvis 
were performed that confirmed fracture of the right femur.  
His past medical history included peptic ulcer disease, 
osteoporosis, partial gastrectomy, and cholecystectomy.  
After examination, the assessment was 74-year old gentleman, 
with right intertrochanteric femoral fracture.  

A September 23, 2001 consultation report indicates that the 
consult was requested regarding a gastrostomy feeding tube.  
On examination, the veteran was underweight.  The veteran 
fell in the dining room.  He had a deformity in his right hip 
and right ribs.  It was noted that the veteran had thickening 
in the right apex.  He had some rotation toward the left 
side, and was difficult to position because of his right hip 
fracture.  There was osteopenia.  He had a comminuted right 
intertrochanteric fracture.  He was transfused 2 units of 
packed cells.  He had difficulty swallowing.  He had a 
partial gastrectomy for peptic ulcer disease in the past.  
The impression was fractured right hip.  The physician noted 
that the veteran was a difficult candidate for gastrostomy 
feeding tube, and the veteran most likely needed surgical 
gastrostomy feeding tube.  An addendum to this consultation 
report indicates that the veteran was seen in April 2000 for 
chronic thoracic back pain, right chest pain, and 
degenerative joint disease thoracic spine.  The veteran also 
had thoracic radiculopathy, chronic thoracic back pain, right 
chest wall pain, and degenerative disc disease.  In October 
1999 the veteran was treated for chronic diverticulosis, and 
chronic constipation.  He had a history of gastric esophageal 
reflux disease with hiatus hernia, history of benign polyps, 
osteoporosis with multiple compression fractures, benign 
prostatic hypertrophy, history of peptic ulcer disease, 
status post Billroth I, dumping syndrome, gastroesophageal 
reflux, and right upper lobectomy for pulmonary fibrosis.

A September 24, 2001 operative report indicates a 
preoperative and postoperative diagnosis of subtrochanteric 
fracture, right femur.  The veteran underwent an operation 
for open reduction internal fixation of right femur using 8-
hole 95-degree compression hip screw with 9-hole plate and 
65-mm compression screw. 

A September 24, 2001 operative report indicates a 
preoperative and postoperative diagnosis of inability to 
feed, and present malnutrition.  The veteran underwent an 
operation for insertion of a feeding jejunostomy.  

A September 24, 2001 consultation report indicates that the 
veteran underwent an open reduction internal fixation of the 
right femur, and was stabilized medically prior to the 
procedure.  It was noted that the veteran had some 
difficulties with hematuria, breathing, and mental status 
changes associated with medication.  Since the surgical 
intervention, the veteran had been mentally difficult to 
arouse.  The past medical history was noted as severe 
osteoporosis, compression fractures, history of peptic ulcer 
disease, status post gastrectomy and cholecystectomy.  His 
prior surgeries included status post Billroth I and right 
upper lobe lobectomy for history of pulmonary fibrosis.  

On examination, the veteran was difficult to arouse.  His 
vital signs were stable.  His respiratory rate was 
approximately 22.  He did not respond to verbal stimuli, and 
painful stimuli invoked a modest withdrawal response.  His 
pupils were round and reactive.  The surgical incision was 
healed nicely.  The impression was status post right femoral 
fracture, status post open reduction internal fixation; 
severe osteoporosis; peptic ulcer disease; history of partial 
gastrectomy; mental status changes secondary to probable 
medications, possible neurological event.  

A September 25, 2001 EEG interpretation report indicates that 
the veteran fell four days ago and broke his hip.  He was 
noted to have acute mental status changes, was unable to take 
any feeding, and had a gastrostomy.  The interpretation was 
noted as such: background activity of the tracing consisted 
of very low voltage delta down to 2-3 hertz with just 
occasional motion artifact.  Overall, the record was severely 
abnormal and indicative of widespread cerebral dysfunction 
such as from a toxic or metabolic cause.  The changes were 
generalized and were not isoelectric, but consisted mostly of 
2-4 hertz delta implying widespread cerebral dysfunction.

A September [redacted], 2001 chest X-ray report indicates that the AP 
chest film revealed a probably normal heart size.  There was 
blunting of the costophrenic angles, presumably from pleural 
effusions.  Pulmonary vasculature was engorged and alveolar 
edema was present bilaterally.  This was worsened since the 
previous exam of September 25, 2001, and probably represented 
cardiogenic pulmonary edema and/or fluid overload.  Loculated 
air in the right lower chest probably represented a hollow 
viscus such as a large hiatal hernia.  The impression was 
worsening pulmonary edema since previous examination, 
probably pleural effusions, and question large hiatal hernia 
or Bochdalek's hernia.  

The hospital discharge summary indicates that the veteran was 
admitted on September 20, 2001 after breaking his right 
femur.  On September 21, 2001, the veteran was noted to be 
anemic with hematocrit 25, and required transfusion of 2 
units of packed red blood cells.  On September 24, 2001, the 
veteran underwent open reduction and internal fixation of the 
right femur by compression on hip screw and plate.  The 
veteran tolerated the surgery well and returned to the 
surgical floor in stable condition.  On September 24, 2001, 
the veteran was noted to be obtunded, poor p.o. intake.  G-
tube insertion was recommended to maintain the veteran's 
nutrition.  He was also noted to be hypertensive, given the 
question of stroke.  EEG returned consistent with widespread 
cerebral dysfunction and the patient's mental status improved 
after treatment.  On September 25, 2001, the veteran 
underwent G-tube placement, which he tolerated well.  He 
remained obtunded and there was a question of aspiration 
pneumonitis.  Postoperatively, a CT angiogram was ordered.  
There was no evidence of pulmonary embolus.  Venous Doppler 
study of the lower extremities was negative for deep vein 
thrombosis.  Dopamine was added to his regimen on September 
25, 2001 after he developed hypotension.  IV fluids were 
continued.  The veteran was pronounced dead on September [redacted], 
2001.  The final diagnosis was right hip fracture, 
respiratory distress, acute myocardial infarction, 
hypotension, history of lung cancer, anemia, inanition, and 
status post gastrostomy tube placement. 

In a statement dated December 2001, Dr. J.J. indicated that 
she cared for the veteran for eight years.  She indicated 
that she no longer had access to the veteran's detailed 
medical records.  She indicated that one of his major medical 
problems was diffuse osteoporosis, which resulted in multiple 
compression fractures in his thoracic spine.  The multiple 
compression fractures resulted in constant pain that required 
daily use of narcotics.  He had a past medial history of 
peptic ulcer disease, which resulted in a Billroth II over 30 
years ago.  The Billroth II resulted in the dumping syndrome.  
The Billroth II also resulted in chronic gastroesophageal 
reflux disease, which required daily use of antacids.  He 
also had diffuse osteoarthritis.  Osteophytes in his cervical 
spine impinged on his esophagus, and that resulted in 
difficulty swallowing.  He developed the difficulty 
swallowing about a year prior to his death.  The difficulty 
with swallowing food resulted in a poor appetite, which 
exacerbated his other medical problems.  He also developed 
type II diabetes mellitus about two years prior to his death.  

In a statement dated December 2001, Dr. P.E. indicated that 
he started caring for the veteran in December 2000.  He 
indicated that the veteran suffered from multiple medical and 
surgical conditions including peptic ulcer disease, colon 
polyps, vitamin B12 deficiency, gastroesophageal reflux 
disease, intestinal dumping syndrome, multiple compression 
fractures to the vertebral spine, pancolonic diverticulosis, 
severe esophagitis, hiatal hernia, constipation, herpes 
zoster, and diabetes mellitus.  He also had multiple 
surgeries, including partial gastric resection, right upper 
lung lobectomy for pulmonary fibrosis, cholecystectomy, and 
multiple endoscopies for esophageal stricture.  Dr. P.E. 
indicated that for the most part of the year, he was treating 
the veteran for severe esophagitis complicated by esophageal 
stricture requiring dilation.  The veteran last visited Dr. 
P.E. on September 19, 2001.

In a statement dated April 2002, Dr. M.H. indicated that the 
veteran's past medical problems were lung cancer, gastro-
esophageal reflux disease, esophagitis, myocardial 
infarction, anemia, respiratory distress, hypotension, and 
right femoral fracture.  Dr. M.H. indicated that the veteran 
passed away on September [redacted], 2002 after he underwent surgical 
repair for right femoral fracture.

In March 2003 the RO referred the veteran's claims folder to 
a VA staff physician for review and an opinion concerning the 
etiology of the cause of the veteran's death.  The examiner 
was requested to indicate whether the veteran's service 
connected disabilities were included in his death.  The RO 
included in these disabilities lung cancer and diabetes.  The 
RO specifically noted whether the anemia and inanition were 
related to the service connected duodenal ulcer, the 
myocardial infraction to the service connected diabetes, and 
the respiratory distress to ling cancer.

The March 2003 VA medical opinion indicates that the examiner 
reviewed the veteran's claims file.  The examiner indicated 
that the veteran expired on the [redacted] of September in 2001, 
and a death certificate revealed the only diagnosis to be the 
complications of hip fracture, which he suffered when he fell 
on the 20th of September 2001.  The examiner indicated that 
the veteran had apparently undergone extensive medical 
evaluation after he was hospitalized, and it was thought that 
he was stable enough for a surgical procedure to correct the 
fractured hip.  However, six days later he expired from the 
complications after having been obtunded for two days prior 
to that.  No autopsy was performed, and so no other 
information was available other than the comments made by the 
various consultants in the case.  The examiner indicated that 
all of the veteran's service-connected problems were noted to 
be present, however, in the opinion of the physicians taking 
care of the veteran, he also suffered an acute myocardial 
infarction followed by hypotension, and then respiratory 
failure and death.  

In the VA examiner's opinion, the veteran's service-connected 
conditions did not cause the veteran to have the 
complications of hip fracture, which he suffered.  Also in 
the examiner's opinion, the veteran's service-connected 
disabilities did not materially hasten his death. 

In the April 2004 hearing, the appellant testified in 
relevant part that the veteran was very weak, and had trouble 
getting around.  She reported that he wasn't able to eat 
properly.  She stated that after he fell and was in the 
hospital, his lungs started to fail, he couldn't get his 
breath, and he had a heart attack.  The appellant stated that 
she believed that a combination of the veteran's service-
connected problems, including his stomach problems and 
arthritis, and his diabetes mellitus, resulted in the 
generalized deterioration of the veteran's health.  

Analysis

I.  Service connection for cause of the veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).  

Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).

The evidence of record shows that the veteran was treated for 
diabetes mellitus, type II.  Because the veteran served in 
Vietnam, this disabilities is of service origin under 
38 C.F.R. §§ 3.307 and 3.309(e).  The Board notes that the RO 
has included lung cancer as of service origin in its 
deliberations and the Board will do likewise. 38 C.F.R. 
§§ 3.307 and 3.309(e).  

As indicated previously, the veteran's death certificate 
shows that he died from complications of a hip fracture due 
to, or as a consequence of, a fall.  The death certificate 
does not refer to any of the disorders which are of service 
origin.  The medical evidence reflects that while being 
treated for the right hip fracture the veteran experienced an 
acute myocardial infarction followed by hypotension, and then 
respiratory failure and death.  

In this regard the evidence does not show the presence of 
cardiovascular problems or any lung disorder associated with 
the respiratory failure during service or within a year 
thereafter, nor is it contended otherwise.

A VA examiner in the March 2003 indicated that the veteran's 
service-connected conditions did not cause the veteran to 
have the complications of hip fracture, which he suffered.  
Also in the examiner's opinion, the veteran's service-
connected disabilities did not materially hasten his death.  
There is no medical evidence of record which contradicts this 
opinion.  

Although the appellant contends that the veteran's death was 
either caused by his service-connected disorders (or 
treatment therefor), or that the service-connected 
disabilities otherwise rendered him materially less capable 
of resisting the effects of the terminal disease process, 
there is no indication, and she does not contend, that she 
has any education, training or experience which would make 
her competent to render medical opinions concerning 
etiological relationships.  See 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As such the Board finds that the complications of the right 
hip fracture were not causally related to the service 
connected disorders.  Additionally, the Board finds that the 
disabilities of service origin did not cause, contribute to, 
or accelerate his death, or render him materially less 
capable of resisting death.  Considering all the evidence of 
record therefore, the Board concludes that service connection 
is not warranted for the cause of the veteran's death. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

II.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death. 38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2004).  "Entitled 
to receive" means that at the time of death, the veteran had 
a service-connected disability rated totally disabling by VA 
but was not receiving compensation for any of various 
administrative reasons delineated, or if the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date. 38 
C.F.R. § 3.22(b) (2004).

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the veteran was never in 
receipt of a total disability rating.  In addition, there is 
no evidence suggesting that the veteran was a prisoner of war 
at any time.  The appellant does not allege that there was 
CUE in any VA decision during the veteran's lifetime.

Since the veteran did not have a total rating for the 10 
years prior to his death, was not continuously rated as 
totally disabled for five years after service, and was not a 
prisoner of war, the appellant's claim must be denied.  38 
U.S.C.A. § 1318.

III.  Entitlement to DEA benefits

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
September 2001, none of his service-connected disabilities 
were rated as totally disabling, and his combined disability 
rating was 40 percent.  Moreover, the record shows that none 
of his service-connected disabilities was at any point during 
his lifetime rated as 100 percent disabling.  

Since service connection for the cause of the veteran's death 
is not warranted, and as the veteran, when he died, did not 
have a service-connected total disability that was permanent 
in nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.



	                        
____________________________________________
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


